DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 21-40 are pending. 

Response to Arguments

3.	Applicant’s arguments with respect to Joshi (US 2016/0092581) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 21-24, 26-29, and 31-40 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2015/0331856 hereinafter referred to as Choi) in view of Shaw et al. (US 2016/0227291 hereinafter referred to as Shaw).

Regarding 21, 
Choi teaches:
 “A method comprising: identifying, by a computing device over a network, a breaking news story being communicated to a user, said breaking news story comprising content associated with an event occurring within a predetermined time period” (Choi [0089][0042]-[0044][0045], detecting a trending content. The trending indicate a keywords, topics, location, hashtag etc. the content is trending on various content feeds when the keyword, or location, or topic etc. identified a certain number of times over period of times. The popularity of the content can be detected from various social media platforms based on user’s sharing, Likes, Favorites Hearts etc. information. The content feeds can be news events of a main topic from various sources that occurred in the past or live event happening in real time).  Choi paragraph [0049] and Fig. 3, teaches a content stream generation system to create a repayable content stream using various steps and the system teaches the claimed “computing device” of claim 1. 
“parsing, by the computing device, the breaking news story to identify said content, said parsing comprising analyzing said content and determining a category associated with said content”(Choi [0040][0089], determining a topic based on the content associated with the  keywords hashtags and/or other data. The keywords or hashtags can be detected as trending content from content feeds). 
“analyzing, by the computing device, a database of user information, and identifying a user interested in said category” (Choi [0050], identifying the user’s interested categories of event’s such as  particular topic from the user’s profile database). 
“analyzing, by the computing device, content being communicated over the network to identify a development story, said development story comprising communicated content related to the determined category;” (Choi [0049][0048], collecting content feeds of interest such as popularity on social media. The content feeds obtained from media outlets and social media feeds that reflect reporting comments, images, and other related contents to main topic such as major earthquake or political events associated with significant amount of interest across various sources). 
“automatically compiling, by the computing device, information for a storyline based on the breaking news story and the development story; and” (Choi [0049][0059][060], indexing time stamped content data or portion of content data based in the content feeds associated with a popular event in order to create a replayable content stream. The determining step for indexing of important key point events can be done automatically by algorithm. The algorithm use social media shares retweet etc. to determine important contents).
Choi teaches a user profile preference associated with determining particular topic for content feeds as disclosed in paragraph [0050].
Choi does not explicitly teach:
“communicating, by the computing device, a storyline message to the interested user, said story message comprising content from the breaking news story and the development story”
Shaw  teaches:
 “communicating, by the computing device, a storyline message to the interested user, said story message comprising content from the breaking news story and the development story” (Shaw [00145][0147][0139][0026], notifying a user via notification that indicates when new breaking news topic event is available. The new topic includes additional related news from plurality of sources regarding the topic. Furthermore, the notification comprises a newly available current topic and updated content of  the current topic. Presenting the trending topic is based on the user’s interest). 
Both Choi and Shaw  teach processing content feeds from various sources. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Choi to include a notification feature for notifying a user when trending topic is available as disclosed by Shaw, such inclusion improves news delivering on time when the news is available, and to deliver personalized content based on the user’s interest (Shaw [0030]). 

Regarding claim 31,
Choi teaches:
“A non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions, that when executed by a computing device, performs a method comprising” (Choi [0027] a computer program product embodied in a computer readable storage medium)
“identifying, by the computing device over a network, a breaking news story being communicated to a user, said breaking news story comprising content associated with an event occurring within a predetermined time period” (Choi [0089][0042]-[0044][0045], detecting a trending content, The trending indicate a keywords, topics, location, hashtag etc. content is trending on various content feeds when the keyword, or location, or topic etc. identified a certain number of times over period of times. The popularity the content can be detected from various social media platforms based on user’s sharing, Likes, Favorites Hearts etc. information. The content feeds can be news events of a main topic from various sources that occurred in the past or live event happening in real time).  Choi paragraph [0049] and Fig. 3, teaches a content stream generation system to create a repayable content stream using various steps and the system teaches the claimed “computing device” of claim 1. 
“parsing, by the computing device, the breaking news story to identify said content, said parsing comprising analyzing said content and determining a category associated with said content”(Choi [0040][0089], determining a topic based on the content associated with the  keywords hashtags and/or other data. The keywords or hashtags can be detected as trending content from content feeds). 
“analyzing, by the computing device, a database of user information, and identifying a user interested in said category” (Choi [0050], identifying the user’s interested categories of event’s such as  particular topic from the user’s profile database). 
“analyzing, by the computing device, content being communicated over the network to identify a development story, said development story comprising communicated content related to the determined category;” (Choi [0049][0048], collecting content feeds of interest such as popularity on social media. The content feeds obtained from media outlets and social media feeds that reflect reporting comments, images, and other related contents to main topic such as major earthquake or political events associated with significant amount of interest across various sources). 
“automatically compiling, by the computing device, information for a storyline based on the breaking news story and the development story; and” (Choi [0049][0059][060], indexing time stamped content data or portion of content data based in content feeds associated with a popular event in order to create replayable content stream. The determining indexing of important key point events can be done automatically by algorithm. The algorithm use social media shares retweet etc. to determine important contents).
Choi teaches a user profile preference associated with determining particular topic for content feeds as disclosed in paragraph [0050].
Choi does not explicitly teach:
“communicating, by the computing device, a storyline message to the interested user, said story message comprising content from the breaking news story and the development story”
Shaw teaches:
 “communicating, by the computing device, a storyline message to the interested user, said story message comprising content from the breaking news story and the development story” 
(Shaw [00145][0147][0139][0026], notifying a user via notification that indicates when new breaking news topic event is available. The new topic includes additional related news from plurality of sources regarding the topic. Furthermore, the notification comprises a newly available current topic and updated content of  the current topic. Presenting the trending topic is based on the user’s interest). 
Both Choi and Shaw  teach processing content feeds from various sources. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Choi to include a notification feature for notifying a user when trending topic is available as disclosed by Shaw, such inclusion improves news delivering on time when the news is available, and to deliver personalized content based on the user’s interest (Shaw [0030]). 

Regarding claim 40,
Choi teaches:
“A computing device comprising: a processor; and a non-transitory computer-readable storage medium for tangibly storing thereon program logic for execution by the processor, the program logic comprising” (Choi [0027], an apparatus, a system, a processor a memory and/or computer readable medium for storing program instructions to be executed by the processor to perform the disclosed tasks).
“ logic executed by the processor for identifying, over a network, a breaking news story being communicated to a user, said breaking news story comprising content associated with an event occurring within a predetermined time period” (Choi [0089][0042]-[0044][0045], detecting a trending content, The trending indicate a keywords, topics, location, hashtag etc. content is trending on various content feeds when the keyword, or location, or topic etc. identified a certain number of times over period of times. The popularity the content can be detected from various social media platforms based on user’s sharing, Likes, Favorites Hearts etc. information. The content feeds can be news events of a main topic from various sources that occurred in the past or live event happening in real time).  Choi paragraph [0049] and Fig. 3, teaches a content stream generation system to create a repayable content stream using various steps and the system teaches the claimed “computing device” of claim 1). 6Preliminary AmendmentDocket No.: 085804118251
“logic executed by the processor for parsing the breaking news story to identify said content, said parsing comprising analyzing said content and determining a category associated with said content” Choi [0040][0089], determining a topic based on the content associated with the  keywords hashtags and/or other data. The keywords or hashtags can be detected as trending content from content feeds). 
“logic executed by the processor for analyzing a database of user information, and identifying a user interested in said category” (Choi [0050], identifying the user’s interested categories of event’s such as particular topic from the user’s profile database). 
“logic executed by the processor for analyzing content being communicated over the network to identify a development story, said development story comprising communicated content related to the determined category;” (Choi [0049][0048], collecting content feeds of interest such as popularity on social media. The content feeds obtained from media outlets and social media feeds that reflect reporting comments, images, and other related contents to main topic such as major earthquake or political events associated with significant amount of interest across various sources). 
“ logic executed by the processor for automatically compiling information for a storyline based on the breaking news story and the development story; and” Choi [0049][0059][060], indexing time stamped content data or portion of content data based in content feeds associated with a popular event in order to create replayable content stream. The determining indexing of important key point events can be done automatically by algorithm. The algorithm uses social media shares retweet etc. to determine important contents).
Choi teaches a user profile preference associated with determining particular topic for content feeds as disclosed in paragraph [0050].
Choi does not teach:
“logic executed by the processor for communicating a storyline message to the interested user, said story message comprising content from the breaking news story and the development story.”
Shaw teaches:
“logic executed by the processor for communicating a storyline message to the interested user, said story message comprising content from the breaking news story and the development story.” (Shaw [00145][0147][0139][0026], notifying a user via notification that indicates when new breaking news topic event is available. The new topic includes additional related news from plurality of sources regarding the topic. Furthermore, the notification comprises a newly available current topic and updated content of  the current topic. Presenting the trending topic is based on the user’s interest). 
Both Choi and Shaw  teach processing content feeds from various sources. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Choi to include a notification feature for  notifying a user when trending topic is available as disclosed by Shaw, such inclusion improves news delivering on time when the news is available, and to deliver personalized content based on the user’s interest (Shaw [0030]). 

Regarding claims 22 and 32, Choi and Shaw  teaches all the limitations of claims 21 and 31.
Choi teaches:
“wherein said content being communicated over the network comprises media messages communicated between users” (Choi [0042] [0048], popularly of content feeds determined form social media messages such as Shares, Likes, Favorites Hearts. Sharing, Liking etc. performed by users on social media as known in the art. The content feeds obtained from media outlet and social media).

Regarding claims 23 and 33, Choi and Shaw  teaches all the limitations of claims 21 and 31.
Choi teaches:
“wherein said content being communicated over the network comprises articles uploaded by news sources” (Choi [0045] [0048], various content feeds including news event from various sources, entertainment events, sport events etc. The content feeds obtained from media outlet and social media). 

Regarding claims 24 and 34, Choi and Shaw  teaches all the limitations of claim 21 and 31.
Choi does not teach:
“wherein said storyline message is configured as a push message to the interested user.
Shaw teaches:”
“wherein said storyline message is configured as a push message to the interested user” (Shaw [0145] and [0030], displaying the notification as small blue notification in the top left-hand corner of screen). 
Both Choi and Shaw  teach processing content feeds from various sources. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Choi to include displaying notification notifying trending topic to  a user regarding as disclosed by Shaw, such inclusion improves news delivering on time when the news is available, and to deliver personalized content based on the user’s interest (Shaw [0030]). 

Regarding claims 26 and 36, Choi and Shaw  teaches all the limitations of claims 21 and 31.
Choi  does not teach:
“wherein said storyline message is configured as an alert for a news application.” 
Shaw teaches:
“wherein said storyline message is configured as an alert for a news application.” (Shaw [0139][0146][0026], the notification is an alert for news topics and articles become available. The notification appeared on trending topic page. The trending topic running on main page of application). 
Both Choi and Shaw  teach processing content feeds from various sources. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Choi to include a news alert notification as disclosed by Shaw, such inclusion is helps to deliver news to a user as when news are available and updated for example delivering delivering breaking news events on time (Shaw [0145]). 

Regarding claims 27 and 37, Choi and Shaw teaches all the limitations of claims 26 and 36.
Choi does not teach:
“wherein said storyline message comprises a displayable page detailing a timeline from the breaking news story to the development story.”
Shaw teaches:
“wherein said storyline message comprises a displayable page detailing a timeline from the breaking news story to the development story.” (Shaw [0147] Fig. 6, clicking on new topic associated with the notification displaying tile comprising plurality of contents including twitter feeds,  Facebook feeds, news feeds, videos, etc. from plurality of sources. Inherently, the social media feeds include corresponding posted timeline).
Both Choi and Shaw  teach processing content feeds from various sources. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Choi to include to include a feature that display tending topic tile along with plurality of feeds obtained from different sources as disclosed by Shaw, such inclusion allows the user to obtain various related contents from various feeds associated with corresponding  timeline as disclosed by Shaw, such inclusion (Shaw [0147]). 

Regarding claims 28, and 38 Choi and Shaw teaches all the limitations of claims 21 and 31.
Choi teaches 
“wherein said analysis of the content being communicated over the network further comprises: monitoring, for another time period, messages communicated by a set of users over the network” (Choi [0090] [0036], periodically repeating content indexing and updating the contents by receiving new contents and removing less relevant contents. The content to be indexed received from various sources such as social media services, blogs reviews comments etc. inherently, there are consuming users associated with these activities).
“wherein said monitoring comprises said analysis of the content of said messages; identifying the development story content in at least one communicated message; and extracting said development story content, wherein said compilation of the storyline is based on said extraction” (Choi [0036] [0049], contents will be parsed from social media services, blogs, reviews comments, etc. and time stamped to be indexed. The indexed time stamped content data or portion of content data will be used to create replayable content stream).

Regarding claims 29, and 39, Choi and Shaw teaches all the limitations of claims 28 and 38
Choi teaches 
“wherein said extracted development story content is stored in a database” (Choi [0036] [0037], parsing contents from sources. Indexing the content in a database).

5.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2015/0331856 hereinafter referred to as Choi) in view of Shaw et al. (US 2016/0227291 hereinafter referred to as Shaw), and further in view of  Beck et al. (US 2014/0074608 hereinafter referred to as Beck). 

Regarding claim 30, Choi and Shaw  teaches all the limitations of claim 21.
Choi and Shaw  do not teach:
“further comprising: communicating said detected category to an ad platform, over the network, to obtain an advertisement associated with said detected category; and causing communication, over the network, of said identified advertisement in association with the storyline message.”
Beck teaches:
“further comprising: communicating said detected category to an ad platform, over the network, to obtain an advertisement associated with said detected category; and causing communication, over the network, of said identified advertisement in association with the storyline message.” (Beck [0031] [0027] [0109] [0095] [0033], identifying category of search term category associated with breaking news of social networks and/or RSS feeds for advertisement placement.  Advertising buyer purchase an ad based on the detected category of the breaking news. The category reflects the topic of breaking news. Applying the relevant advertisement along with the headline topic. The advertisement is a displayable sponsor ad to take the user to landing page of advertiser). 
Choi, Shaw  and Beck teach processing content feeds from various sources. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Choi and Shaw  to include a feature to identify an advisement place associated with breaking news topic as disclosed by Beck, such inclusion allows advertising buyers to effectively and consistently identify search terms for advertisement placement (Beck [0030] [0031]).

6.	Claims 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2015/0331856 hereinafter referred to as Choi) in view of Shaw et al. (US 2016/0227291 hereinafter referred to as Shaw),  and further in view of Cantarero et al. (US 2016/0055164 hereinafter referred to as Cantarero). 

Regarding claims 25 and 35, Choi and Shaw  teaches all the limitations of claims 21 and 31.
Choi and Shaw  do not teach 
“wherein said push message is sent to an account of an application, the account associated with the interested user”
Cantarero teaches:
“wherein said push message is sent to an account of an application, the account associated with the interested user” (Cantarero [0034] [0057] [0100], sending breaking news alert to clients. The system sends the alert to users through email and SMS. Inherently, there is a user account corresponding to the email and SMS service. The alerts can be various types such as Twitter, Facebook, Instagram, and YouTube. The user of Theses social media platforms has an account).
Choi, Shaw  and Cantarero teach processing content feeds from various sources. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Choi and Shaw  for sending push notification to a user account as disclosed by Cantarero, such inclusion helpful to alert the user via various communication methods, and would haven consistent with rationale of using known technics to improve similar (methods or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I) (C)).
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/Examiner, Art Unit 2456


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456